Citation Nr: 0319770	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  97-18 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


ATTORNEY FOR THE BOARD

Jane Kang, Associate Counsel


REMAND

On September 19, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.


Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain the veteran's medical records 
from the VA Medical Centers in Loma 
Linda, California for any treatment for 
a psychiatric illness during the period 
of January 1977 to the present.  
2.  Obtain the veteran's medical 
records from the Vet Center in 
Riverside, California.  The veteran 
submitted a statement in August 1985 
reporting treatment at the Vet Center 
at that time.  
3.  Request the following records 
concerning the veteran from the Social 
Security Administration: records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  The records 
desired are listed as exhibits to a 
favorable decision dated in January 
1985.
4.  Prepare a letter asking the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR) to provide any 
available information which might 
corroborate the veteran's alleged in-
service stressors.  The USASCRUR should 
be requested to obtain the following: 
copies of the deck logs for the USS 
Constellation (CVA 64) for the period 
from April 1, 1972, to November 30, 
1972; and a copy of the unit history 
for the period from April to November 
1972 to include any special report(s) 
prepared regarding racial problems on 
the ship during that period of time.  
Provide USASCRUR with a description of 
these alleged stressors identified by 
the veteran: rocket and mortar attacks 
while assigned to the Naval Transient 
Facility at Da Nang during the month of 
April 1972.  Provide USASCRUR with 
copies of any personnel records 
obtained showing service dates, duties, 
and units of assignment.
5.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examination: psychological testing and 
psychiatric examination.  Send the 
claims folder to the examiner for 
review.
All indicated studies, tests and 
evaluations deemed necessary should be 
performed, but should specifically 
include psychological testing, including 
PTSD sub scales.  The examiner is 
advised that the veteran was initially 
diagnosed with schizophrenia, paranoid 
type from a VA hospitalization in 1979.  
At that time the veteran was noted to be 
preoccupied with a stressful incident 
that occurred approximately one and a 
half years earlier.  The veteran later 
described the incident in an evaluation 
by Dr. Wiesner in August 1996 as 
involving the loss of two children in a 
fire.  The veteran was diagnosed with 
PTSD in 1983 but continued to receive 
diagnoses of schizophrenia, paranoid 
type, and other Axis I diagnoses through 
the years.  Subsequent VA and private 
examinations have provided a diagnosis 
of PTSD related to the veteran's service 
in Vietnam and/or aboard his ship that 
were based on, at the time, unverified 
stressors.  Regarding the claim for 
PTSD, the psychiatric examiner is 
requested to review the summary of 
stressors to be provided and included in 
the claims file, and the examiner should 
consider these events for the purpose of 
determining whether exposure to an in-
service stressor has resulted in PTSD.  
The examiner(s) should also determine 
whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied.  If the PTSD diagnosis is 
deemed appropriate, the examiner(s) 
should comment upon the link between the 
current symptomatology and one or more 
of the in-service stressors found to be 
established.  The report of examination 
should include the complete rationale 
for all opinions expressed.
6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





